SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court be AFFIRMED.
Plaintiff Richard Flowers appeals from an order of the United States District Court for the Northern District of New York (Tarnow, J.), entered on April 15, 1999, granting the defendants’ motion for summary judgment. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
Flowers’ appellate brief does not contest the grounds on which the district court dismissed the complaint. When “a litigant — including a pro se litigant — raises an issue before the district court but does not raise it on appeal, the issue is abandoned.” Cruz v. Gomez, 202 F.3d 593, 596 n. 3 (2d Cir.2000); see also LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995); Bozeman v. United States, 780 F.2d 198, 199 n. 4 (2d Cir.1985).
Moreover, an argument not made before the district court may not be raised for the first time on appeal. See Maska U.S., Inc. v. Kansa Gen. Ins. Co., 198 F.3d 74, 79-80 (2d Cir.1999). On appeal, Flowers seeks to establish his “liberty interest” in refusing medical treatment; but the complaint nowhere alleged that he was ever subjected to involuntary treatment. Without allegations of forced treatment, he cannot claim that his right to refuse that treatment was violated. Because Flowers failed to make any such allegation during the proceedings below, he cannot pursue this argument — -his only argument — on appeal.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.